_>
Co

FILED

OCT 29 26%

UNITED STATES DISTRICT COURT _Llerk, U.S. District ¢ Bankrupte
FOR THE DISTRICT OF COLUMBIA —“°"t8 for the District of Columbya

DANIEL ISAIAH THOMAS, )
)

Plaintiff, )

)

V. ) Civil Action No. 1:19-cv-02300 (UNA)

)

)

STATE OF NORTH CAROLINA, )
)

Defendant. )

MEMORANDUM OPINION

 

Plaintiff, appearing pro se, has now submitted the requisite financial information pursuant
to 28 U.S.C. § 1915(a) and this Court’s Order, see ECF No. 6. The Court my now turn to pending
complaint and an accompanying application to proceed in forma pauperis (“IFP”). The IFP
application will be granted and this case will be dismissed for lack of subject matter jurisdiction.
See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time” if it determines
that the subject matter jurisdiction is wanting).

Plaintiff is a prisoner currently designated to Pender Correctional Institution, located in
Burgaw, North Carolina. He sues the State of North Carolina and alleges that defendant “is
denying [him to his] rights to [his] Moorish American Nationality.” He requests that defendant
act on his behalf by demanding that the U.S. Department of State and the Secretary of State of
North Carolina “authenticate [his] ‘Certification of Live Birth’ (Birth Certificate) to Moroccan.”

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the amount
in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such
facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3). Plaintiff fails to raise any
federal question. He also fails to satisfy the burden to establish diversity jurisdiction.
Therefore, this complaint [1] and this case are dismissed for want of subject matter

jurisdiction. A separate Order accompanies this Memorandum Opinion.

Date: October 2 5, 2019